 

Exhibit 10.4

 

EXECUTION VERSION 

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of March 10, 2020
(as it may from time to time be amended and including all exhibits referenced
herein, this “Agreement”), is entered into by and among DFP Healthcare
Acquisitions Corp., a Delaware corporation (the “Company”), and DFP Sponsor LLC,
a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (each, a
“Share”), and one-fourth of one redeemable warrant. Each whole warrant entitles
the holder to purchase one Share at an exercise price of $11.50 per Share. The
Purchaser has agreed to purchase up to an aggregate of 4,000,000 warrants (or up
to 4,400,000 warrants in the aggregate to the extent the over-allotment option
in connection with the Public Offering is exercised) (the “Private Placement
Warrants”), each Private Placement Warrant entitling the holder to purchase one
Share at an exercise price of $11.50 per Share.

 

WHEREAS, the number of Private Placement Warrants to be purchased by the
Purchaser is correlated to the amount of underwriting discounts or commissions
payable by the Company to the underwriters upon completion of the Public
Offering.

 

WHEREAS, the underwriters will not receive any underwriting discounts or
commissions on units purchased by investment vehicles managed by Deerfield
Management Company, L.P. (the “Deerfield Funds”) in the Public Offering.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A.  Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B. Purchase and Sale of the Private Placement Warrants.

 

(i)  On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, up to an aggregate of 4,000,000
Private Placement Warrants at a price of $1.50 per warrant for an aggregate
purchase price of up to $6,000,000 (the “Purchase Price”), which shall be paid
by wire transfer of immediately available funds to the Company in accordance
with the Company’s wiring instructions at least one business day prior to the
date of effectiveness of the registration statement on Form S-1 (File No.
333-236578) filed in connection with the Public Offering. On the Initial Closing
Date, the Company, shall either, at its option, deliver certificates evidencing
the Private Placement Warrants purchased by the Purchaser on such date duly
registered in the Purchaser’s name to the Purchaser, or effect such delivery in
book-entry form. On the date of the consummation of the closing of the
over-allotment option in connection with the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (each
such date, an “Over-allotment Closing Date,” and each Over-allotment Closing
Date (if any) and the Initial Closing Date being sometimes referred to herein as
a “Closing Date”), the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, up to an aggregate of 400,000 Private
Placement Warrants, in the same proportion as the amount of the over-allotment
option that is exercised, at a price of $1.50 per warrant for an aggregate
purchase price of up to $600,000 (if the over-allotment option in connection
with the Public Offering is exercised in full) (the “Over-allotment Purchase
Price”), which shall be paid by wire transfer of immediately available funds to
the Company in accordance with the Company’s wiring instructions. On the
Over-allotment Closing Date, upon the payment by the Purchaser of the
Over-allotment Purchase Price payable by them by wire transfer of immediately
available funds to the Company, the Company shall either, at its option, deliver
certificates evidencing the Private Placement Warrants purchased by the
Purchaser on such date duly registered in the Purchaser’s name to the Purchaser,
or effect such delivery in book-entry form.

 



 

 

 

(ii) Notwithstanding the foregoing, in the event that any of the Deerfield Funds
purchases units in the Public Offering, the number of Private Placement Warrants
to be purchased by the Purchaser shall be reduced pro rata to account for the
corresponding reduction in underwriting discounts or commissions payable by the
Company upon completion of the Public Offering. For example, if the Deerfield
Funds purchase such 5,000,000 units in the Public Offering, the Purchaser shall
purchase 3,333,334 Private Placement Warrants (or 3,733,334 if the
over-allotment option in connection with the Public Offering is exercised in
full) for an aggregate purchase price of $5,000,000 (or $5,600,000 if the
over-allotment option in connection with the Public Offering is exercised in
full).

 

C. Terms of the Private Placement Warrants.

 

(i)  The Private Placement Warrants shall have their terms set forth in a
Warrant Agreement to be entered into by the Company and a warrant agent, in
connection with the Public Offering (a “Warrant Agreement”).

 

(ii)  At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

A.  Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i)  The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized and approved by the Company as of
each Closing Date. This Agreement constitutes a valid and binding obligation of
the Company, enforceable in accordance with its terms. Upon each issuance of
Private Placement Warrants in accordance with, and payment pursuant to, the
terms of the Warrant Agreement and this Agreement, the Private Placement
Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms.

 

(ii)  The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of, and compliance with, the respective terms
hereof and thereof by the Company, do not and will not as of each Closing Date
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s capital stock or
assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption, action, notice, declaration or filing, in each
case, by or to any court or administrative or governmental body or agency
pursuant to the certificate of incorporation or the bylaws of the Company (in
effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering), or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.

 



2

 

 

C.  Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Placement Warrants will be
duly and validly issued and the Shares issuable upon exercise of the Private
Placement Warrants will be duly and validly issued, fully paid and
nonassessable. On the date of issuance of the Placement Warrants, the Shares
issuable upon exercise of the Placement Warrants shall have been reserved for
issuance. Upon issuance in accordance with, and payment pursuant to, the terms
hereof and the Warrant Agreement, each Purchaser will have good title to the
Private Placement Warrants and the Shares issuable upon exercise of such Private
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of either Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby, severally and
not jointly, represents and warrants to the Company (which representations and
warranties shall survive each Closing Date) that:

 

A.  Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i)  This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)  The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject that would
materially impact its ability to perform its obligations hereunder.

 

C. Investment Representations.

 

(i)  The Purchaser is acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)  The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”), and the Purchaser has not experienced a disqualifying event
as enumerated pursuant to Rule 506(d) of Regulation D under the Securities Act.

 



3

 

 

(iii)  The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)  The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v)  The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi)  The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)  The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. While the
Purchaser understands that Rule 144 under the Securities Act is not available
for the resale of securities initially issued by shell companies (other than
business combination related shell companies) or issuers that have been at any
time previously a shell company, the Purchaser understands that Rule 144
includes an exception to this prohibition if the following conditions are met:
(i) the issuer of the securities that was formerly a shell company has ceased to
be a shell company; (ii) the issuer of the securities is subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”); (iii) the issuer of the securities has
filed all Exchange Act reports and material required to be filed, as applicable,
during the preceding 12 months (or such shorter period that the issuer was
required to file such reports and materials), other than Form 8-K reports; and
(iv) at least one year has elapsed from the time that the issuer filed current
Form 10 type information with the SEC reflecting its status as an entity that is
not a shell company.

 

(viii)  The Purchaser has knowledge and experience in financial and business
matters, understands the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.  Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B.  Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 



4

 

 

C.  No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D.  Warrant Agreement and Registration Rights Agreement. The Company shall have
entered into the Warrant Agreement and the Registration Rights Agreement, each
on terms satisfactory to the Purchaser.

 

E.  Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A.  Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B.  Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C.  Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

 

D.  No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

E.  Warrant Agreement. The Company shall have entered into the Warrant Agreement
on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company plans to file with the U.S. Securities and Exchange
Commission under the Securities Act.

 

Section 9. Miscellaneous.

 

A.  Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement without the prior written consent of the other party hereto,
other than assignments by the Purchaser to its affiliates (including, without
limitation, one or more of its members).

 



5

 

 

B.  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C.  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

D.  Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E.  Governing Law. This Agreement shall be deemed to be a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F.  Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

  

[Signature Page Follows]

  



6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       DFP HEALTHCARE ACQUISITIONS CORP., a Delaware corporation      
  By: /s/ Steven Hochberg     Name: Steven Hochberg     Title:   Chief Executive
Officer

 

  PURCHASER:       DFP SPONSOR LLC, a Delaware limited liability company        
By:   /s/ Lawrence Atinsky     Name: Lawrence Atinsky     Title:   Manager

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 



 

 